Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after final rejection filed 1/11/2022.

As filed, claims 1, 3, and 6-10 are pending; claims 11-20 are withdrawn; and claims, 2, 4, 5, and 21 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 1/11/2022, with respect to claims 1, 3, and 5-10, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(a) scope of enablement rejection of claims 1, 3, and 5-10 is withdrawn per amendments, as well as Examiner’s amendment (shown below), and cancellation of claim 5.

The claim objection of claim 1 is withdrawn per amendments/remarks. 



Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment in #5 and #8 was given in a telephone interview with Leron Vandsburger on 2/11/2022.
The application has been amended as follows: 

In claim 1, amend the following: 
Before “, comprising administering”;
After “West Nile Fever virus”; and
Delete “and belonging to Order Nidovirales”.

Before “.” (which is a period);
After “1 to 4 carbon atoms; and; 
Delete “the positive-sense, single-stranded ssRNA belongs to Order Nidovirales, family Coronaviridae”; and
Insert -- the positive-sense, single-stranded RNA (ssRNA) virus different from the West Nile Fever virus is selected from the positive-sense, single-stranded RNA (ssRNA) virus belonging to Coronaviridae family --.

In claims 6-8, amend the following: 
Before “virus”;
After “single-stranded”;
Delete “ssRNA”; and 
Insert – RNA (ssRNA) --.

(These amendments are used to correct minor language informalities)

In claim 9, amend the following: 
Before “buffers”;
After “lubricants”;
Delete “diluents excipients”; and 
Insert – ,diluents, excipients, --.

(These amendments are used to correct minor language informalities)

Claims 11-20 are cancelled.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a method of treating a viral infection caused by a positive-sense, single stranded RNA (ssRNA) virus belonging to Coronaviridae family via a compound of instant formula (I).  
Evans (see IDS filed 4/29/2020).  The instant process is patentably distinct from the process disclosed in Evans because the instantly clamed method is used to treat viral infection caused by a positive-sense, ssRNA virus belonging to the Coronaviridae family. One of skill in the art would not be motivated to modify the prior art process and arrive at the presently claimed invention with a reasonable expectation of success and identical activity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, and 6-10 are allowed.
Claims 2, 4, 5, and 11-21 are cancelled.


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626